By JUDGE DUNCAN M BYRD, JR.
The issue presented in this action is whether or not the Court should reform a deed dated June 25, 1966, wherein Roy H. Carper and Beatrice Carper conveyed 2.08 acres of land to the defendant John H. Myers, their son-in-law. Mr. and Mrs. Carper allege, supported by their evidence, that it was their intent that the property be conveyed jointly to their daughter Janie Carper Myers and to the defendant, John H. Myers. The defendant, John H. Myers, alleges, supported by his evidence that there was no mistake and that the deed of June 25, 1966, correctly reflects the intent of the parties. Both counsel correctly assert that the case of Pleasants v. Pleasants, 221 Va. 1017 (1981), controls. The controlling principle of law in Pleasants is that "equity will decree that as done which by agreement is agreed upon to be done and is proper to fully effectuate the intentions of the parties concerned." 221 Va. at 1021, 1 Minor on Real Property ITS (2d ed. Ribble, 1923). In order to reform a deed to correct a mistake, the mistake must be made out by the clearest and most satisfactory evidence. 2 Minor on Real Property 1471 (2d ed. Ribble, 1928). The facts in Pleasants clearly support such finding. 221 Va. at 1019 and 1020. The case at bar is a hearing more than fifteen years after the event; the evidence is sharply in conflict and establishes that it is just as likely that the deed of June 25, 1966, correctly reflects the intent of the parties *522at that time as it establishes that it does not. The action should be dismissed.